     Case 3:21-cv-00366-DJH Document 4 Filed 07/20/21 Page 1 of 2 PageID #: 18




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                  LOUISVILLE DIVISION

LYNELL WILLIS,                                                                               Plaintiff,

v.                                                                 Civil Action No. 3:21-cv-366-DJH

GREG STIVERS,                                                                             Defendant.

                                              * * * * *

                                   MEMORANDUM OPINION

        Plaintiff Lynell Willis filed the instant pro se action. He paid the filing fees. A review of

the complaint reveals that this Court lacks jurisdiction over the subject matter of the action, and

the Court will dismiss the case.

                                                   I.

        Plaintiff sues the Honorable Chief Judge Greg Stivers in the caption of the complaint. In

the “Defendants” section of the complaint form, Plaintiff also lists the Gene Snyder Courthouse

as a Defendant. Where the complaint form asks for the basis for federal-question jurisdiction,

Plaintiff states, “Signature fraud, harassment, stalking, racial discrimination, courthouse privacy

violation, civil rights: voter violation.” Where the form asks for the amount in controversy,

Plaintiff states, “1 million dollars for involvement in signature fraud, judical to citizen corruption

involving my kidnapp.”

As his statement of claim, Plaintiff states as follows:

        While incarcerated at the Hardin Co., Ky. Juvenile Detention Center at 17 in 2002
        May or June I scribbled down some cursive writing 3 and S: L marking the L with
        a line at top. I received yet another dismissal on civil suit and noticed that the
        signature of Mr. Stivers is identical to the one I had written.

In the relief section of the complaint form, Plaintiff states, in part, as follows:
      Case 3:21-cv-00366-DJH Document 4 Filed 07/20/21 Page 2 of 2 PageID #: 19




         I would like the courts to polygraph Mr. Stivers if he’s using false signature in the
         courts, if he received the signature from someone, if he’s racialy discriminating
         against me: other blacks, if he is [illegible] in my kidnap find out why he is
         participating in these illegal acts. The problems still persists of signature fraud.

                                                  II.

         “[A] district court may, at any time, sua sponte dismiss a complaint for lack of subject

matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure when the

allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous, devoid of

merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir. 1999). A

complaint is “frivolous” if it lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). A claim lacks an arguable basis in fact if it is “‘premised on clearly baseless

factual allegations that describe fantastic or delusional scenarios, rising to the level of the

irrational or the wholly incredible.’” Selvy v. Dep’t of Hous. & Urban Dev., 371 F. Supp. 2d

905, 908 (E.D. Mich. May 31, 2005) (quoting Tenn. ex rel. David Francis Fair v. Comm’r,

No. 3:04-cv-494, 2004 U.S. Dist. LEXIS 26677 (E.D. Tenn. Nov. 4, 2004)). Even liberally

construing the pro se complaint, which the Court must do, the Court concludes that the

allegations meet this standard for dismissal.

         Accordingly, Plaintiff has failed to establish that this Court has subject-matter jurisdiction

over this action, and the Court will dismiss this action by separate Order.

Date:     July 20, 2021




cc:     Plaintiff, pro se
        Chief Judge Stivers
4415.010



                                                   2
